     4:12-cr-00817-TLW        Date Filed 04/22/21    Entry Number 689    Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 United States of America                        Case No. 4:12-cr-00817-TLW

          v.
                                                                 Order
 Richard Demond Salters, II


      This matter is before the Court on Defendant Richard Demond Salters, II’s pro

se motion for a sentence reduction under the compassionate release statute, 18 U.S.C.

§ 3582(c)(1)(A). ECF No. 676. For the reasons set forth below, Defendant’s motion is

denied.

                                    BACKGROUND

      On March 27, 2013, Defendant pled guilty to conspiracy to possess with intent

to distribute and distribute a quantity of cocaine base. ECF Nos. 241, 264, 266.

Defendant was sentenced to 216 months of imprisonment followed by 6 years of

supervised release. ECF No. 390. On September 30, 2015, the Court reduced

Defendant’s sentence to 204 months pursuant to 18 U.S.C. § 3582(c)(2) and

retroactive Guideline Amendment 782. ECF No. 477. On September 13, 2016, the

Court again reduced Defendant’s sentence to 138 months pursuant to Rule 35(b). ECF

No. 505. Defendant has served approximately 103 months of that sentence, and BOP

records reflect that his projected release date is August 2, 2022.




                                             1
     4:12-cr-00817-TLW        Date Filed 04/22/21   Entry Number 689    Page 2 of 6




                                    APPLICABLE LAW

      Absent certain exceptions, a court “may not modify a term of imprisonment

once it has been imposed.” 18 U.S.C. § 3582(c). One of those exceptions is the

compassionate release statute. That statute provides, in relevant part, as follows:

      [T]he court, . . . upon motion of the defendant . . . , may reduce the term
      of imprisonment . . . after considering the factors set forth in section
      3553(a) . . . , if it finds that—(i) extraordinary and compelling reasons
      warrant such a reduction; . . . and that such a reduction is consistent
      with applicable policy statements issued by the Sentencing Commission
      ....

18 U.S.C. § 3582(c)(1)(A). “A defendant who seeks compassionate release under

§ 3582(c)(1)(A)(i) has the burden of establishing that such relief is warranted.” United

States v. Edwards, 451 F. Supp. 3d 562, 565 (W.D. Va. 2020).

      The Sentencing Commission has issued a policy statement addressing

compassionate release motions—§ 1B1.13. But prior to the passage of the First Step

Act, compassionate release motions could only be filed by the BOP, so § 1B1.13 by its

terms only applies to BOP motions. See United States v. McCoy, 981 F.3d 271, 275–

76 (4th Cir. 2020) (explaining the First Step Act’s changes to the compassionate

release   statute).   There    is   no   corresponding   policy   statement   addressing

compassionate release motions filed by inmates. Thus, in McCoy, the Fourth Circuit

held that, when considering an inmate’s compassionate release motion, § 1B1.13 is

not an “applicable policy statement[].” Id. at 284. But while § 1B1.13 may not directly

apply to an inmate’s motion, “it remains helpful guidance.” Id. at 282 n. 7.

      While § 1B1.13 may provide guidance, it is not an “applicable policy

statement[],” so “district courts are ‘empowered . . . to consider any extraordinary and


                                             2
     4:12-cr-00817-TLW      Date Filed 04/22/21   Entry Number 689   Page 3 of 6




compelling reason for release that a defendant might raise.’” McCoy, 981 F.3d at 284

(quoting United States v. Zullo, 976 F.3d 228, 230 (2d. Cir. 2020)) (emphasis in

original); see also United States v. Kibble, 2021 WL 1216543 (4th Cir. 2021).

Ultimately, the determination of whether a case presents extraordinary and

compelling reasons warranting a sentence reduction is a question reserved to the

sound discretion of the district court.

                                    DISCUSSION

      In Defendant’s motion, he states that a sentence reduction is appropriate due

to the impact of COVID-19 at the facility where he is imprisoned and because his

medical conditions enhance his risk of complications or death if he were to contract

the virus. ECF No. 676 at 5. He also argues that he would not be a danger to the

community if released. Id. at 10. The Government opposes his motion, arguing that

although Salters has “demonstrated ‘extraordinary and compelling’ circumstances”

his motion should be denied “because he has failed to demonstrate that he is not a

danger to the safety of the community or otherwise merits release under the § 3553(a)

factors.” ECF No. 679 at 9. Because the Government acknowledges that Defendant

demonstrates extraordinary and compelling reasons, the Court will accept that

position1 and analyze the § 3553(a) factors to determine if release is warranted.




1 The Court notes that Defendant lists several medical conditions as a basis for
establishing extraordinary and compelling reasons: obesity, latent tuberculosis, and
one functional kidney/kidney damage. ECF No. 676 at 10. He submitted medical
records that confirm those conditions. ECF No. 57. Those medical records also reflect
that he has been proscribed medication to control and treat his conditions, and that
he has been seen by medical professionals on several occasions. The Court has
                                           3
     4:12-cr-00817-TLW     Date Filed 04/22/21   Entry Number 689      Page 4 of 6




      In considering whether to reduce Defendant’s sentence, the Court has carefully

reviewed the Presentence Investigation Report (PSR) and has considered the

statutory penalties, the Guidelines range, applicable caselaw and statutory law, all

of the § 3553(a) factors, and his post-sentencing conduct.2 In light of those

considerations, the Court concludes that the § 3553(a) factors weigh against release.

The Court’s reasons for reaching this conclusion include (1) the seriousness of federal

conviction (the instant offense), and (2) his lengthy and violent criminal history.

      The Court concludes that Defendant’s motion is denied based on its analysis

and balancing of all of the § 3553(a) factors, including the compassionate release

issues not in play at the original sentencing. Kibble at *7 (Gregory, C.J., concurring).

In conjunction with the § 3553(a) factors, it is appropriate to highlight the underlying

federal conviction and the Defendant’s criminal history. First, Defendant was

convicted of a serious drug crime—conspiracy to possess with intent to distribute and

distribute a quantity of cocaine base. He was identified as a major supplier of powder

and crack cocaine and was held accountable 454.4 grams of crack cocaine. PSR ¶ 10,

24. Notably, he was involved in an attempt to shoot and kill his codefendant whom




reviewed the medical records, treatment records, and other miscellaneous BOP
records that Defendant provided.

2 The Court has considered in its analysis each of the issues raised in Defendant’s
filings, including (1) his medical conditions in light of COVID-19; (2) the way that the
BOP is managing the pandemic at its facilities; (3) his programming and
rehabilitation efforts while incarcerated; (4) the First Step Act’s changes to the 851
enhancement; (5) his pattern score of low; and (6) his release plan including living
arrangements, family support, and employment opportunities.


                                           4
     4:12-cr-00817-TLW      Date Filed 04/22/21   Entry Number 689    Page 5 of 6




he suspected of cooperating with law enforcement, PSR ¶ 24, and was ultimately held

accountable for possessing a firearm and using violence during the course of his drug

dealings.3 PSR ¶¶ 61, 62.

      Prior to Defendant’s federal drug conviction, he had a lengthy criminal history

that spanned over a decade and involved violent conduct: (1) unlawful weapon, (2)

possession of marijuana with intent to distribute, (3) resisting arrest, (4) two

convictions for criminal domestic violence, (5) simple assault and battery, (6) several

convictions for possession of marijuana, and (7) assault and battery of a high and

aggravated nature (ABHAN). PSR ¶¶ 31-44. The facts of Defendant’s ABHAN

conviction state that Defendant did “strike [the victim] about the face and body with

his hands and feet…” PSR ¶ 41. The Court further notes that Defendant failed to

comply with his conditions of probation on two occasions which resulted in a

revocation of probation and an extension of probation. PSR ¶¶ 33, 41. The Defendant

also committed the instant offense while under a criminal justice sentence for his

ABHAN conviction. PSR ¶ 46. After a review of Defendant’s record and the facts

surrounding the instant offense, the Court concludes that the § 3553(a) factors weigh

against a reduction in sentence, and that Defendant would pose a danger to the

community if released.




3 In Defendant’s reply to the Government’s response, he states that he was “never
convicted of [attempted murder].” ECF No. 688 at 15. The PSR reflects that the
attempted murder charge was nolle prosequi and was adopted as “part of the instant
offense.” PSR at ¶ 55. Defendant also argues that “the 851 enhancement w[ould] not
apply if he [Salters] was sentenced today.” ECF No. 688 at 8. The Court has
considered that argument in making its decision.
                                           5
     4:12-cr-00817-TLW     Date Filed 04/22/21   Entry Number 689     Page 6 of 6




      In light of the seriousness of the instant offense, and Defendant’s criminal

history that involves a pattern of violence, the Court finds that the § 3553(a) factors

weigh heavily against release. Accordingly, Defendant’s motion for compassionate

release, ECF No. 676, is DENIED.4 5 6

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

April 22, 2021
Columbia, South Carolina




4To the extent he seeks an order directing the BOP to grant him an early release to
home confinement pursuant to the CARES Act, Pub. L. No. 116-136, § 12003(b)(2),
134 Stat. 281, 516 (2020), the Court does not have discretion to issue such an order.
See, e.g., United States v. Hendrix, No. 1:10-cr-00067-MR-WCM-2, 2020 WL 2319698,
at *1 (W.D.N.C. May 11, 2020) (“The discretion to release a prisoner to home
confinement lies solely with the Attorney General. The legislation recently passed by
Congress to address the COVID-19 pandemic does not alter this.” (citations omitted)).

5 Defendant also has a pending motion requesting a sentence reduction for
rehabilitation. ECF No. 656. The Court has considered that motion and the
arguments therein in connection with Defendant’s motion for compassionate release.
In light of the Court’s ruling on his motion for compassionate release and the reasons
stated, his motion for a sentence reduction, ECF No. 656, is denied.

6 The Court has given careful and full consideration to the Fourth Circuit’s recently
issued opinion, United States v. Kibble, 2021 WL 1216543 (4th Cir. 2021), and has
applied the standards set forth therein.
                                          6
